PCIJ_AB_42_RailwayTraffic_LNC_NA_1931-10-15_ADV_01_NA_00_FR.txt. £08

COUR PERMANENTE DE JUSTICE INTERNATIONALE

15 octobre.
Roe, Somers | VINGT-DEUXIÈME SESSION

15 octobre 1931.

TRAFIC FERROVIAIRE

ENTRE LA LITHUANIE ET LA POLOGNE
(SECTION DE LIGNE LANDWAROW-KAISIADORYS) .

Transit par voie ferrée. —. Pacte de la Société des Nations,
article 23 e); Convention de Paris velative à Memel de 1924,
annexe ITI, article 3; Convention de Barcelone de 1921 concer-
nant le iransit: Statut, articles 2 et 7. — Relations entre la

Lithuanie et la Pologne : Résolutions du Conseil de la Société des
Nations des 10 décembre 1927 et 14 décembre 1928.

AVIS CONSULTATIF

Présents : M. ADATCI, Président ; le baron RoLIN-JAEQUEMYNS, le
comte RosTworowski, MM. FROMAGEOT, DE BUSTA-
MANTE, ALTAMIRA, ANZILOTTI, URRUTIA, sir CECIL HURST,

MM. ScaüCkING, NEGULESCO, WANG, juges ; STASINSKAS,
juge ad hoc.

La Cour, ainsi composée, a donné l’avis consultatif ci-après:
4
169 TRAFIC FERROVIAIRE LITHUANIE — POLOGNE

A la date du 24 janvier 1931, le Conseil de la Société des
Nations a adopté la résolution qui suit:

« Le Conseil de la Société des Nations prie la Cour per-
manente de Justice internationale de vouloir bien donner
un avis consultatif, conformément à l’article 14 du Pacte,
sur la question suivante :

« Les engagements internationaux en vigueur obligent-
ils, dans les circonstances actuelles, la Lithuanie, et,
en cas de réponse affirmative; dans quelles conditions,
à prendre les mesures nécessaires pour ouvrir au trafic,
ou à certaines catégories de trafic, la section de ligne
de chemin de fer Landwardéw-Kaisiadorys ? »

Le Secrétaire général est autorisé à soumettre cette
requête à la Cour, à donner toute l’aide nécessaire à
l'examen de la question et à prendre, le cas échéant,
des dispositions pour étre représenté devant la Cour.

La Commission consultative et technique des Communi-
cations et du Transit est invitée a préter 4 la Cour toute
l’aide dont elle pourrait avoir besoin pour l’examen de la
question qui lui est soumise. »

x

Conformément à cette résolution, le Secrétaire général, a
la date du 28 janvier 1931, a transmis à la Cour une requête

à fin d'avis consultatif conçue dans les termes suivants:

« Le Secrétaire général de la Société des Nations,

en exécution de la résolution du Conseil du 24 janvier
1931 et en vertu de l'autorisation donnée par le Conseil,

a l'honneur de présenter à la Cour permanente de
Justice internationale une requête demandant à la Cour
de bien vouloir, conformément à l’article 14 du Pacte,
donner au Conseil un avis consultatif sur la question qui a
été renvoyée a la Cour par la résolution du 24 janvier
1931.

Le Secrétaire général se tiendra à la disposition de la
Cour pour donner toute l’aide nécessaire à l’examen de
laffaire et prendra, le cas échéant, des dispositions pour
être représenté devant la Cour. »

A la requête étaient joints le rapport à la suite duquel le
Conseil avait adopté la résolution ci-dessus mentionnée, un
rapport antérieur au Conseil dans la matière, ainsi qu'un
rapport de la Commission. consultative et technique des
Communications et du Transit, préparé à la demande du

5.
Iro TRAFIC FERROVIAIRE LITHUANIE — POLOGNE

nN

Conseil. Les procés-verbaux des séances, qui avaient abouti a
l'adoption de la susdite résolution du Conseil du 24 janvier
1931, furent transmis à la Cour ultérieurement. Le Secrétaire
général fit également parvenir à la Cour copie certifiée conforme
de la Convention et Statut sur la liberté du transit signés
à Barcelone le 20 avril 1921, ainsi que de la Convention et
disposition transitoire relatives à Memel, avec annexes, signées
à Paris le 8 mai 1924.

Conformément à l'article 73, n° 1, alinéa 1, du Règlement
de la Cour, Ia requête a été communiquée aux Membres de
la Société desi Nations ainsi qu'aux États admis à ester devant
Ja Cour. Le Greffier a fait en outre savoir, par une commu-
nication spéciale et directe, aux Gouvernements lithuanien et
polonais, considérés par la Cour comme susceptibles, confor-
mément à l'article 73, n° 1, alinéa 2, du Règlement, de
fournir des renseignements sur la question à elle soumise aux
fins d’avis, que la Cour était disposée à recevoir de leur part
des exposés écrits et, s’ils le désiraient, à entendre des exposés
oraux à présenter au cours d'une audience publique qui serait
tenue à cet effet. En même temps, les Gouvernements inté-
ressés furent priés d'indiquer les délais dans lesquels ils seraient,

le cas échéant, prêts à déposer leurs exposés écrits.

Au reçu de ces indications, le Président de la Cour, par
une ordonnance rendue le 3 mars 1931, a fixé au Ier juin
1931 la date à laquelle les exposés écrits, dont la présentation
avait été annoncée par les deux Gouvernements, devaient
être déposés, et au 15 juillet 1931 la date à laquelle la Cour
serait prête à recevoir un second exposé. A la première de
ces dates, des exposés ont été déposés au nom des Gouver-
nements lithuanien et polonais; à la seconde, une « réponse »
a été présentée au nom du Gouvernement lithuanien ; le Gou-
vernement polonais a déposé, le 20 juillet 1931, un deuxième
exposé écrit dont la Cour a décidé, conformément à l’article 33
du Règlement, d'accepter le dépôt comme valable, bien qu'il
ait été effectué après l'expiration du délai fixé.

En vertu d’une décision de la Cour du 17 juillet 1931, le

x

Greffier a adressé à la Commission consultative et technique
6
TITI TRAFIC FERROVIAIRE LITHUANIE — POLOGNE

des Communications et du Transit de la Société des Nations,
par l'entremise du Secrétaire général, la communication prévue
par l’article 73, n° 1, alinéa 2, du Règlement.

Enfin, à la date du 27 février 1931, le Greffier a adressé à
tous les États parties au Pacte de la Société des Nations, aux
Conventions de Barcelone ou de Paris précitées, ou au Traité
de commerce et de navigation germano-lithuanien du 30 octobre
1928, une communication par laquelle il attirait leur attention
sur les droits que leur conférait l’article 73, n° 1, alinéa 3,
du Règlement de la Cour.

La Cour a entendu, au cours des audiences publiques tenues
les 16, 17, 18, 19, 21 et 22 septembre 1931, un exposé du
président de la Commission consultative et technique des
Communications et du Transit, M. Silvain Dreyfus, ainsi que
les renseignements fournis verbalement et contradictoirement
par MM. Sidzikauskas et Mandelstam, au nom du Gouverne-
ment lithuanien, et par M. Mrozowski, au nom du Gouver-
nement polonais.

De l'avis de la Cour, la question à elle soumise pour avis
consultatif était relative à un différend actuellement né entre
la Lithuanie et la Pologne au sens de l’article 71, alinéa 2,
du Règlement. Comme un seul de ces pays la Pologne —
comptait sur le siège un juge de sa nationalité, l'attention de
la Lithuanie a été attirée sur son droit, conformément à
l’article 31 du Statut, de choisir, pour siéger dans l'affaire, un
juge national. Le Gouvernement lithuanien s’est prévalu de
cette faculté.

Telles sont les conditions dans lesquelles la Cour, se trouvant
régulièrement saisie, est aujourd’hui appelée à se prononcer.

 

* * 2

La question posée a la Cour est, en substance, la suivante:
« Les engagements internationaux en vigueur obligent-ils . la
Lithuanie, dans les circonstances actuelles, à ouvrir au trafic
la section de voie ferrée Landwaréw-Kaisiadorys ? »

D'après les renseignements fournis par les agents des
Gouvernements lithuanien et polonais, la section de voie ferrée
Landwaréw-Kaisiadorys faisait partie de la ligne de chemin de
fer allant de Vilna vers Libau. Cette section aurait été détruite

7

ae
112 TRAFIC FERROVIAIRE LITHUANIE —- POLOGNE

au cours de la guerre 1914-1918, alors que ni l'État lithuanien
ni l'État polonais n’existaient. Avec des alternatives diverses
dues aux fluctuations des opérations militaires, cet état de
choses se serait perpétué, après que les deux États se furent
constitués et au cours des hostilités de la Russie contre la
Pologne. Pendant cette période, la ligne aurait été, à certains
moments, l’objet de réfections précaires aux fins du trafic
local ; puis, ces réfections auraient été supprimées à la suite
de l'occupation de Vilna, le 9 octobre 1920, par le général
polonais Zeligowski. L'état de choses est resté tel quel depuis
cette époque, c’est-à-dire depuis plus de dix ans.

Avant la guerre, à l’époque où l’ensemble de ces régions
faisait partie de l’Empire de Russie, la voie ferrée venant de
Vilna vers Libau et comprenant la section Landwaréw-Kaisia-
dorys, avait une grande importance, tant pour le trafic du
port de guerre russe de Libau que pour celui du port de
commerce russe de Riga et celui du port de commerce alle-
mand de Kônigsberg.

Après la guerre, toute cette partie de l’Europe a été boule-
versée par les événements politiques: disparition de Libau’
comme port de guerre russe, devenu port de commerce letton ;
établissement de frontières entre États nouveaux et anciens,
Lettonie, Lithuanie, Pologne, Allemagne, là où il y avait précé-
demment contiguité des territoires allemand et russe; événe-
ments de Russie avec leurs conséquences politiques et écono-
miques. Les échanges commerciaux se sont dés lors trouvés
profondément modifiés, tant dans leur importance qu’au point
de vue des voies qu’ils suivaient autrefois.

Telle était la situation lorsque, le 15 octobre 1927, le
Conseil de la Société des Nations, qui s'était déjà occupé en
maintes circonstances des relations entre la Lithuanie et la
Pologne, fut saisi par la Lithuanie, en application de l’article 11
du Pacte, d’un nouveau différend entre les deux Gouverne-
ments au sujet d'événements qui s'étaient produits dans le
territoire de Vilna. Il en résulta une résolution du Conseil, en
date du ro décembre 1927, qui fut prise avec l’assentiment
des deux Parties en cause. |

A la suite et en conséquence de cette résolution, des négo-
ciations entre les deux Gouvernements eurent lieu à Kônigs-
berg au printemps et en automne de 1928; elles visaient, entre

8
I13 TRAFIC. FERROVIAIRE LITHUANIE — POLOGNE

autres questions, celle des communications ferroviaires : mais,
sur ce point, notamment, les pourparlers n’aboutirent pas.
Informé du résultat des négociations, le Conseil adopta, le
14 décembre 1928, une résolution constatant que les deux
Gouvernements étaient parvenus à signer un arrangement
provisoire en vue d'accorder des facilités pour le trafic local
et qu'ils étaient d’accord sur l'opportunité de continuer les
négociations de gouvernement à gouvernement en vue de la
conclusion d’un accord réglant les échanges commerciaux entre
les deux pays, et chargeant, d'autre part, le Secrétaire général
de la Société des Nations de saisir la Commission consultative
et technique des Communications et du, Transit de la question
des entraves qui, d’après les documents soumis au Conseil,
seraient apportées à la liberté des communications et du
transit.

En conséquence, la Commission présenta le 4 septembre 1930 /
au Conseil un rapport recommandant, entre autres propositions, |
des mesures visant le rétablissement, sur la ligne de chemin de ||
fer qui, passant par Landwaréw-Kaisiadorys, relie Vilna et |
Kovno, d’un service continu satisfaisant aux besoins du transit |
international.

Dans son rapport, la Commission exprima l'avis que le
rétablissement d’un trafic international sur cette ligne permet-
trait aux ports de Libau, de Kônigsberg et de Memel de
recouvrer une partie de leur ancien trafic.

Pour des motifs d’ailleurs divergents, le rapport ne fut pas
accepté par les deux Gouvernements intéressés, ce dont le
Conseil fut informé lors de sa séance du 23 janvier 1931. Le
jour suivant, le Conseil décida de saisir la Cour.

*
* *

“Les représentants .du Gouvernement lithuanien ont déclaré
devant la Cour que la Lithuanie, à raison de l’état actuel de
ses relations avec la Pologne, entend ne pas remettre en
service, sur son territoire, la section de voie ferrée Landwaréw-
Kaisiadorys; elle a adopté cette attitude a titre de repré-
sailles pacifiques, et se considère comme en droit d'y persister

« aussi longtemps que la question de l'attribution de Vilna et
9
IT4 TRAFIC FERROVIAIRE LITHUANIE — POLOGNE

du territoire environnant n’aura pas été tranchée par un arbi-
trage ou par une décision qui serait demandée à la Cour par
les deux Gouvernements intéressés ». Il convient cependant
d'observer que la question de savoir si la Lithuanie est ou
non en droit d'exercer des représailles, et ce, notamment, en
maintenant hors de service la section de ligne de chemin de
fer Landwaréw-Kaisiadorys, ne se pose que s’il est démontré
que les engagements internationaux en vigueur obligent
la Lithuanie à ouvrir au trafic ladite section. Si la Cour
arrive à la conclusion que des engagements internationaux
de cette nature n'existent pas à charge de la Lithuanie,
l'argument tiré du prétendu droit pour ce pays d'exercer
des représailles pacifiques ne présente plus d'intérêt.
* * *

C'est dans les conditions exposées ci-dessus qu’il appartient
à la Cour d’apprécier s’il y a des engagements internationaux
qui seraient de nature à imposer à la Lithuanie le devoir
« de prendre les mesures nécessaires pour ouvrir au trafic
la section de ligne de chemin de fer Landwaréw-Kaisia-
dorys »,

La question posée à la Cour ne fait mention d’aucun
engagement international en particulier ; elle vise non pas
l'application de règles pouvant dériver du droit international
commun, mais tous engagements contractuels en vigueur
pouvant imposer à la Lithuanie l'obligation dont il s’agit.

D'après la Commission consultative et technique, cette
obligation résulterait de l’article 23e) du Pacte de la Société
des Nations et de la Convention de Paris du 8 mai 1924,
relative à Memel.

A ces actes, le Gouvernement polonais a ajouté la réso-
lution du Conseil de la Société des Nations du ro décem-
bre 1927. .

La Cour examinera en premier lieu ladite résolution, pour
s'occuper ensuite de l’article 23e) du Pacte et de la Conven-
tion relative à Memel, dans cet ordre.

ro
115 TRAFIC FERROVIAIRE LITHUANIE —— POLOGNE

1. — La résolution du Conseil du 10 décembre 1927.

Le texte de la résolution du Conseil du 10 décembre 1027
est le suivant :

« Le Conseil de la Société des ‘Nations,

Déclarant que l’état de guerre entre deux Membres de
la Société est incompatible avec l'esprit et la. lettre du
Pacte, par lesquels la Lithuanie et la Pologne sont liées ;

Prend acte des déclarations solennelles du représentant
de la Lithuanie que la Lithuanie ne se considère pas en
état de guerre avec Ja Pologne et que, par conséquent, la
paix existe entre les deux pays;

Prend acte des déclarations solennelles du représentant
de la Pologne que la République polonaise reconnaît et
qu'elle respectera complètement l'indépendance politique
et l'intégrité territoriale de la République lithuanienne ;

Recommande aux deux Gouvernements d’entamer aussi-
tôt que possible des négociations directes afin d'arriver
à l'établissement de relations de nature à assurer entre
les deux Etats voisins « la bonne entente .... dont la paix
dépend » ;

Met à la disposition des deux Parties les bons offices
de la Société et de ses organismes techniques, au cas où
leur assistance serait désirée dans les négociations qu’il
recommande ;

Décide que les plaintes du Gouvernement lithuanien
en ce qui concerne le traitement des personnes de race
ou de langue lithuaniennes, visées par sa requête, seront
examinées par un Comité composé du président en exer-
cice du Conseil et de deux autres membres du Conseil
désignés par lui. Ce Comité sera chargé de présenter un
.rapport en temps utile au Conseil.

Décide qu’au cas d’un incident de frontière ou d’une
menace d'incident, le Secrétaire général de Ia Société des
Nations pourra, à la requête d’une des Parties, consulter
le président du Conseil en exercice et le rapporteur, qui
aviseront à preidre alors les mesures d’apaisement qu ils
jugeraient nécessaires. Le Conseil constate que les deux
Parties se sont engagées à faciliter une enquête par la
Société des Nations.

Prend note avec satisfaction des déclarations du repré-
sentant de la Pologne, d’après lesquelles les ressortissants
polonais visés par la requête du Gouvernement lithuanien
seraient autorisés à rentrer en Pologne sans difficulté. Si
des difficultés imprévues apparaissaient, le rapporteur pré-
terait ses bons offices pour les aplanir.

IL.
116 TRAFIC FERROVIAIRE LITHUANIE — POLOGNE

Le Conseil déclare que la présente résolution n'affecte
en rien les questions sur lesquelle: les deux Gouvernements
ont des vues divergentes. »

Les représentants de la Lithuanie et de la Pologne ont par-
ticipé à l'adoption de cette résolution du Conseil.

Ces deux Gouvernements étant liés par leur acceptation de
la résolution du Conseil, il reste à examiner quelle est la por-
tée de cet engagement.

La résolution du Conseil « recommande aux deux Gouverne-
ments d'entamer aussitôt que possible des négociations directes
afin d’arriver à l'établissement de relations de nature à assurer
entre les deux États voisins « la bonne entente dont la paix
dépend ». » .

Selon la maniére de voir soutenue devant la Cour au nom
du Gouvernement polonais, la Pologne et la Lithuanie, en
acceptant cette recommandation, ont pris non seulement l’en-
gagement de négocier, mais encore celui de s’entendre, et il en
résulterait pour la Lithuanie l’obligation d’ouvrir au trafic la
section de ligne Landwaréw-Kaisiadorys, ce qui trancherait la
question sur laquelle la Cour est appelée à donner un avis.

En réalité, il est permis de considérer que l'engagement des
deux Gouvernements, conformément à la résolution du Conseil,
nest pas seulement d’entamer des négociations, mais encore de
les poursuivre autant que possible, en vue d'arriver à des
accords. Cette manière de voir semble du reste avoir été aussi
celle du Conseil lors de ses réunions subséquentes. Mais l’enga-
gement de négocier n'implique pas celui de s'entendre, et notam-
ment il n’en résulte pas pour la Lithuanie l’engagement et,
en conséquence, l'obligation de conclure les accords adminis-
tratifs et techniques indispensables pour le rétablissement du
trafic sur la section de ligne de chemin de fer Landwaréw-
Kaisiadorys.

Rien ne permet donc d’invoquer l’acceptation par les deux
Gouvernements intéressés de la résolution du Conseil du
10 décembre 1927 pour dire qu'elle implique, à charge de la
Lithuanie, l'obligation de remettre en service et d’ouvrir au
trafic la section de ligne de chemin de fer dont il s’agit.

La Cour, étant arrivée 4 cette conclusion, n’a pas besoin de
se prononcer sur l'interprétation du dernier paragraphe de la

12
117 TRAFIC FERROVIAIRE LITHUANIE — POLOGNE

résolution, aux termes duquel celle-ci « n’affecte en rien les
questions sur lesquelles les deux Gouvernements ont des vues
divergentes ». C’est, en effet, seulement si la Cour avait estimé
que, par ailleurs, la résolution créait pour la Lithuanie l’obli-
gation de remettre en service ladite ligne que les arguments

tirés de la clause dont il s’agit auraient présenté de la perti-
nence.

2. — L'article 23 e) du Pacte de la Société des Nations.

Le Conseil de la Société des Nations se rendit compte, au
cours de l’année 1928, du faible résultat des négociations enta-
mées et poursuivies à Kônigsberg par la Lithuanie et la
Pologne, à la suite de sa résolution du 10 décembre 1927. En
conséquence, se ralliant aux conclusions de son rapporteur,
M. Beelaerts van Blokland, et se basant sur les dispositions de
l’article 23 e) du Pacte et sur la résolution de l’Assemblée de
la Société des Nations du 9 décembre 1920, par laquelle la
Commission consultative et technique a été chargée « d’étudier
et de proposer les mesures propres à assurer à tous moments
la liberté des communications et du transit », il décida
d'inviter ladite Commission à présenter un rapport sur les
mesures pratiques qui pourraient être adoptées, compte tenu
des engagements internationaux en vigueur.

C'est en exécution de cette invitation du Conseil. que la
Commission consultative a établi son rapport, qui porte la
date du 4 septembre 1930, et dans lequel elle émet notamment
Vavis que la section de ligne de Landwaréw-Kaisiadorys doit
étre rétablie pour servir au transit ‘international des marchan-
dises ayant pour provenance ou destination les régions de
Grodno et de Vilna, et pour destination ou provenance Kônigs-
berg, Memel, Libau ou Riga. -

- La Commission, tout en estimant que interruption du
transit des marchandises a pour effet la suppression de certains
trafics qui ne peuvent pas économiquement utiliser ces
derniers ports en se servant d’une voie détournée, considère que
les échanges des marchandises, entre la Pologne et la Lithuanie,
autres que les communications en transit, peuvent continuer
13
II8 TRAFIC FERROVIAIRE LITHUANIE — POLOGNE

à s’éffectuer par voie indirecte, sans graves inconvénients, et
qu'il n’y a pas lieu, dans les circonstances actuelles, à la
reprise du transit des voyageurs. |

C'est ainsi que le rapport de la Commission arrive aux
conclusions suivantes :

« z° Supprimer les entraves à la liberté du transit en
vue de mettre fin à une situation qui paraît en contra-
diction avec les buts de l'article 23 e) du Pacte de la
Société des Nations et incompatible avec les obligations
internationales qui y sont inscrites.

2° Poursuivre à cette fin, notamment:

a) l'élaboration d'un règlement du flottage sur le Niémen
conforme aux prescriptions des articles 332 à 337 du Traité
de Versailles ;

b) la conclusion des accords administratifs et techniques
indispensables pour le rétablissement sur la ligne de chemin
de fer passant par Landwaréw-Kaisiadorys, d'un service
continu satisfaisant aux besoins du transit international. »

Ainsi que le président de la Commission consultative et
technique, M. Silvain Dreyfus, l'a confirmé dans l’exposé qu'il
a fait à la Cour, en son audience du 16 septembre 1931, la
Commission estime que la Lithuanie est tenue d'ouvrir cette
section de ligne au trafic international en vertu de l’article 23 e)
du Pacte. Elle considère que, s’il était admis que, pendant
une période prolongée, certains pays auraient la faculté, à
raison de divergences politiques, de supprimer des lignes d’un
caractère international, les intérêts des États tiers, Membres
de la Société des Nations, pourraient être lésés, car ils ne
jouiraient plus de la liberté du transit et des communications,
dont le principe est établi en leur faveur par les dispositions
de l’article 23 e) du Pacte.

Aucun État tiers n’a cependant jugé nécessaire ou opportun
d'intervenir et d’alléguer que l’article 23 €) aurait été violé par
la Lithuanie.

Mais le Gouvernement polonais, se basant, notamment, sur
Vavis de la Commission consultative et technique, soutient que
l’article 23 e) du Pacte consacre un engagement international
qui oblige l'État lithuanien à ouvrir la ligne.

Il est à remarquer, toutefois, que l’article 23 e) du Pacte,
quelles que puissent être les obligations qui en résultent pour
les États Membres de la Société des Nations, n'implique pas:

14
LIQ TRAFIC FERROVIAIRE LITHUANIE — POLOGNE

d’obligations spécifiques pour ces Etats d’ouvrir certaines voies
de communications déterminées.
Voici, en effet, le texte de cette disposition du Pacte:

« Article 23. — Sous la réserve, et en conformité des
dispositions des conventions internationales actuellement
existantes ou qui seront ultérieurement conclues, les
Membres de la Société :

e) prendront les dispositions nécessaires pour assurer
la garantie et le maintien de Ia liberté des communi-
cations et du transit, ainsi qu’un équitable traitement
du commerce de tous le; Membres de la Société... »

Les obligations spécifiques ne peuvent donc naître, comme ce
texte l’indique clairement, que de « conventions internationales
actuellement existantes ou ultérieurement conclues », et notam-
ment « de conventions générales auxquelles d’autres Puissances
pourront adhérer ultérieurement », ainsi que cela est dit dans
le préambule de la Convention de Barcelone sur la liberté du
transit. Si cette interprétation est exacte, il n’est pas possible
de déduire, de la prescription d’ordre général qui découle de
l’article 23 e) du Pacte, l'obligation pour la Lithuanie d'ouvrir
au trafic international ou à une partie du trafic la section
de ligne Landwaréw-Kaisiadorys, et cette obligation ne pourrait
résulter que d’un accord spécial.

Dans ces conditions, il n’y a pas lieu, pour la Cour,
d'examiner la question de savoir si un Etat qui se refuserait
à toute communication avec un ou plusieurs États, Membres
comme lui de la Société des Nations, n’agirait pas à l’encontre
de l’article 23 e) du Pacte, même s'il n'avait signé aucune
convention assurant la liberté des communications et du transit.
A ce propos, la Cour désire souligner que le présent avis
ne saurait être interprété comme émettant une opinion sur la
manière de voir exprimée au nom de la Commission consul-
tative et technique et suivant laquelle, aux termes de l’arti-
cle 23 ¢), « les Membres de la Société des Nations sont certaine-
ment en droit de demander 4 tout Membre de la Société au
moins de ne pas agir en contradiction avec les buts de cet
article ».

15 | ‘
‘720 TRAFIC FERROVIAIRE LITHUANIE — POLOGNE

3. — Application de la Convention de Paris du 8 mai 1924
relative à Memel.

En troisième et dernier lieu, on invoque, pour prouver
Vexistence d’un engagement à la charge de ja Lithuanie, certaines
dispositions de la Convention dite de Memel, signée à Paris
le 8 mai 1924, entre l’Empire britannique, la France, l'Italie
et le Japon, d’une part, et la Lithuanie, d'autre part, en vue

d'établir le régime du territoire et du port de Memel.

L'article 3 de l'annexe III à la Convention de Memel
stipule que «le Gouvernement lithuanien assurera la liberté
du passage par mer, par eau et par voies ferrées, des trans-
ports en provenance ou à destination du territoire de Memel
ou transitant par ce territoire, en se conformant à cet égard
aux règles posées par le Statut et par la Convention sur la
liberté du transit adoptés par la Conférence de Barcelone.... ».

Or, le Statut de Barcelone, auquel se réfère ainsi la Conven-
tion de Memel et qui, dans cette mesure, est applicable a la
Lithuanie, prescrit, dans son article 2, que les Etats contrac-
tants « faciliteront le libre transit, par voie ferrée et par voie
d’eau, sur les voies en service appropriées au transit tnter-

national ».

La question se pose donc de savoir si la section de voie ;
Landwaréw-Kaisiadorys est en service. A ce sujet, les termes’

mémes de la demande d’avis adressée 4 la Cour établissent
nettement que la voie n’est pas en service, car si elle l'était,
il n’y aurait pas lieu de discuter la possibilité de sa réouver-
ture au trafic. Mais pourrait-on dire que la voie ferrée dont
elle fait partie serait en service dans son ensemble, bien que
ladite section ne le soit pas? C’est la une distinction qui parait
vraiment trop subtile pour qu'il soit possible de l’admettre,
étant donné surtout que la question soumise à la Cour concerne
uniquement la section de voie Landwaréw-Kaisiadorys, prise
en elle-même.

A un autre point de vue, il apparaît clairement que ladite
voie ou section de voie n’est guère appropriée au transit inter-
national en provenance ou à destination de Memel, qui est

16

 

 
12] TRAFIC FERROVIAIRE LITHUANIE — POLOGNE

seul en question, car elle n’ouvre de communication avec
Memel que par un détour ou bien au moyen. d’un trans-
bordement sur chalands a Kovno.

De ces considérations, jl résulte donc que l’on ne peut se
fonder sur la Convention de Memel, ni sur le Statut de
Barcelone auquel elle se référe, pour dire que le Gouvernement
lithuanien aurait l’obligation de remettre la section de voie
de Landwardéw-Kaisiadorys en service et de Vouvrir au trafic
international. |

Et, d'autre part, il convient de rappeler qu'aux termes
du dernier alinéa de l’article 3 de l’annexe III à la. Conven-
tion de Memel, dont il a été fait mention ci-dessus, le
Gouvernement lithuanien s’engage « a permettre et a accorder
toutes facilités pour le trafic suv le fleuve, à destination ou
en provenance de Memel, ou dans ce port méme, et a ne pas
faire application à l'égard de ce trafic, en raison des relations
politiques existant actuellement entre la Lithuanie et la Pologne,
des dispositions des articles 7 et 8 du Statut de Barcelone
sur la liberté du transit et de l’article 13 des recomman-
dations de Barcelone relatives aux ports soumis au régime
international ».

Ce. sont là évidemment des conditions destinées à favoriser
la liberté du transit par le port de Memel, car les dispositions
dont la Lithuanie s’interdit d’y faire l'application ont pour
objet d'apporter certaines limitations à ladite liberté. Mais il
est à remarquer que cette disposition de la Convention de
Memel s'applique uniquement aux voles d’eau et nullement
aux voies ferrées.

En ce qui concerne les voies ferrées, au contraire, qui
seraient en service et qui intéresseraient le port de Memel,
il est tenu compte de la nature des relations politiques
existant entre la Lithuanie et la Pologne, et c’est pour ce motif
évidemment que la Lithuanie n’a pas voulu s’interdire, comme
pour les voies d’eau, d’y faire l'application de certaines mesures
restrictives de la liberté du trafic.

Étant donné que la Convention de Memel interdit expres-
sément à la Lithuanie d’invoquer l’article 7 du Statut de
Barcelone, par rapport à la liberté du transit sur les voies
d’eau, il est clair que, par contre, il lui serait permis de s'en
prévaloir en ce qui concerne les voies ferrées intéressant le

17
122 TRAFIC FERROVIAIRE LITHUANIE — POLOGNE

territoire de Memel. Et, dès lors, si même la section de voie
de Landwaréw-Kaisiadorys était en service et qu’elle piit
contribuer au trafic de Memel, la Lithuanie pourrait invoquer
les termes de l’article 7 pour refuser d’ouvrir: ladite section
au trafic ou à certaines catégories de trafic, en vue d’évé-
nements graves intéressant sa sûreté ou ses intérêts vitaux.

A ce point de vue également, il ne se trouve donc, dans
la Convention de Memel, aucune obligation actuelle pour la
Lithuanie de mettre en service et d’ouvrir au trafic la section
de ligne dont il s’agit.

*
* ES

Ainsi qu'il résulte de l’exposé ci-dessus, la Cour, après avoir
examiné les engagements qui ont été invoqués concernant la
réouverture au trafic, ou à certaines catégories de trafic, de
la section de ligne Landwaréw-Kaisiadorys, est arrivée à la
conclusion que, dans les circonstances actuelles, l'obligation

qu’il serait question de mettre à la charge de la Lithuanie
n'existe pas.

PAR CES MOTIFS,

La Cour,

à l'unanimité des voix,
est d'avis

que les engagements internationaux en vigueur n’obligent
pas la Lithuanie, dans les. circonstances actuelles, à prendre
les mesures nécessaires pour ouvrir au trafic ou à certaines
catégories de trafic la section de ligne de chemin de fer
Landwaréw-Kaisiadorys.

Le présent avis ayant été rédigé en anglais et en frangais,
c'est le texte francais qui fait foi.

Fait au Palais de la Paix, 4 La Haye, le quinze octobre mil
neuf cent trente et un, en deux exemplaires, dont l’un restera

18
123 TRAFIC FERROVIAIRE LITHUANIE — POLOGNE

déposé aux atchives de la Cour et dont l’autre sera transmis
au Conseil de la Société des Nations.

Le Président :
(Signé) M. ADATCI.

Le Greffier :
(Signé) À. HAmMARSkJôLD.

M. Attamira, tout en se ralliant au dispositif du présent
avis, auquel il arrive par d’autres raisons que celles admises
par l'avis de la Cour, déclare ne pas pouvoir accepter les
motifs concernant l'interprétation et l'application à la présente
affaire de la Convention de Memel et des articles 2 et 7 de la
Convention de Barcelone.

M. ANZILOTTI, tout en se ralliant à la conclusion de la Cour,
est d’avis que les motifs adoptés, notamment en ce qui concerne
l’article 23 e) du Pacte de la Société des Nations, ne sont pas
suffisants pour la justifier. Dans son opinion, la véritable
question. posée à la Cour n’est pas de savoir si la Lithuanie
est obligée d’ouvrir au trafic une ligne déterminée ; la question
est plutôt de savoir si la Lithuanie peut se refuser à avoir des
communications ferroviaires avec la Pologne: il est certain, en
effet, que toutes les lignes de chemins de fer qui relient directe-
ment la Lithuanie à la Pologne sont interrompues et que, si la
demande du Conseil se borne à la ligne Landwardéw-Kaisia-
dorys, c'est uniquement parce que celle-ci est la seule qui
présente une importance économique considérable. Dans ces
conditions, M. Anzilotti est d’avis que seules les « circonstan-
ces actuelles » mentionnées dans la question et qui, de toute
évidence, ont trait aux relations politiques existant actuelle-
ment entre les deux pays, peuvent justifier une attitude de la
Lithuanie qui, prise en elle-même, ne serait guère compatible
avec les devoirs des Membres de la Société des Nations, et
notamment avec certaines obligations qui, dans des circon-
stances normales, semblent découler de l’article 23 e) du Pacte.

(Paraphé) M. A.
(Paraphé) À. H.

19
